OPINION — AG — ** GARNISHMENT — PUBLIC OFFICER — STATE AUDITOR AND INSPECTOR ** WHEN THE STATE AUDITOR AND INSPECTOR IS SERVED WITH A GARNISHMENT SUMMONS ON A STATE OFFICIAL, AND ONE FOURTH OF THE AMOUNT DUE THE STATE OFFICIAL IS NOT SUFFICIENT TO COVER THE AMOUNT OF THE INDEBTEDNESS STATED IN THE GARNISHMENT SUMMONS, SHOULD THE STATE AUDITOR, AFTER HOLDING ONE FOURTH OF THE AMOUNT DUE UNDER THE GARNISHMENT SUMMONS, CONTINUE TO WITHHOLD FROM THE NEXT CHECK OR THE NEXT SEVERAL CHECKS UNTIL THE TOTAL AMOUNT IS SATISIFIED ? — HE IS REQUIRED TO CONTINUE TO WITHHOLD ADDITIONAL CHECKS. (LIABILITY, EMPLOYEE) CITE: 12 O.S. 1192 [12-1192], 12 O.S. 1193 [12-1193] [12-1193], 12 O.S. 1194 [12-1194] (FRED HANSEN)